Citation Nr: 1628375	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for herpes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her treating psychologist 



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to June 1975. She also had periods of active duty for training and inactive duty for training in the U.S. Army Reserve between 1975 and January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. The Veteran timely appealed the decision, and the Board remanded the issues on their merits in February 2014 for further evidentiary development and adjudication. In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional military personnel and private treatment records, provide the Veteran VA examinations, and then re-adjudicate the claims.  The AOJ obtained the identified military records and all available identified private records.  The AOJ then scheduled the Veteran for VA examination, which was conducted in November 2014, and provided the Veteran a supplemental statement of the case (SSOC) in March 2015. Thus, as to the issue decided herein, there has been compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In this case, although the Veteran filed a claim seeking service connection for PTSD specifically, she has been diagnosed with and has sought treatment for both major depressive disorder and PTSD. In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim. Id. at 5. In light of the Court's decision in Clemons and the varying diagnoses assigned to the Veteran, the Board has re-characterized the issue as stated above. 

In August 2013, the Veteran and her private treating psychologist testified before the undersigned Veterans Law Judge at a videoconference hearing. A transcript of the testimony has been associated with the Veteran's claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not experience herpes that manifested during service or is otherwise related to service; no herpes was incurred during the Veteran's active military service.


CONCLUSION OF LAW

The Veteran does not have herpes that was incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision.

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in October 2008, January 2009, and June 2009. See id. The letters notified the Veteran of what information and evidence is needed to substantiate her claim of service connection, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA. The letters also notified the Veteran what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of the VCAA. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). The evidence of record contains the Veteran's service treatment records, service personnel records, and lay statements, as well as post-service treatment from VA and private treatment providers. The evidence of record also contains reports of examination that were requested by VA and performed in April 2011 and November 2014. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history. The examinations consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide complete rationales for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met. 38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran and her representative have both submitted written argument, and the Veteran and a private psychologist testified before the undersigned Veterans Law Judge in August 2013. Otherwise, neither the Veteran nor her representative has alleged that there are any outstanding records probative of the claim decided herein that need to be obtained. For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided herein.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

The Veteran has contended that she has herpes that is etiologically linked to service. Specifically, the Veteran contends that she contracted herpes either during multiple in-service personal assaults or through her work as a nurse in obstetrics while on active duty.

Service treatment records reflect that during the Veteran's period of active duty service from 1969 to 1975, she made no complaints of herpes, although she was treated for cervical polyps in July 1971 and for what was diagnosed as "non-specific vaginitis" in February 1973. The Veteran was provided medical examinations in April 1979, December 1983, May 1988, March 1991, and November 1991. On each such examination, no herpes was found. Reports of medical history conducted on those dates include a detailed accounting of the Veteran's past medical history, including surgery to remove a cervical polyp. However, on each report, the Veteran consistently reported that she did not have and had not had any skin disorders. 

Post service-treatment records reflect that the Veteran was found to have a small herpetic lesion on her nose in June 2002. Similarly, treatment reports dated in October 2002 and January 2003 reflect a diagnosis of, and treatment for, chronic intermittent herpes. She was also noted in August 2006 to have a cold sore on her lip that was confirmed as herpes and has intermittently sought treatment for flares of herpes since that time. 

In December 2008, the Veteran submitted a statement in which she asserted that she contracted herpes after being exposed to the virus while handling contaminated blood products as a nurse in service. In this statement, the Veteran contended in the alternative that she contracted the virus after being sexually assaulted by several of her fellow servicemen. She reiterated this contention at her August 2013 hearing, at which time she testified that she was diagnosed with "gonorrhea with herpes" following the in-service assaults but that, as a nurse, she self-treated the disease.

The Veteran was afforded a VA general examination in April 2011, at which time the examiner reviewed her service and post-service treatment records and noted that she had first been diagnosed with herpes in October 2002. The examiner further noted that service treatment records were silent for any treatment for, or diagnosis of, the herpes simplex virus during active service, and the intercurrent medical records were silent for treatment of herpes until 2002. The examiner was unable to give an opinion as to whether the 2002 herpes diagnosis had its onset in service because she was unclear on whether the Veteran's complaints of herpes were made while she was serving in the Army Reserve. Based on notations made by the examiner, it appears that she did not find that the Veteran's herpes was etiologically related to her period of active service. However, she did not clearly state as much in the examination report. 

At a VA examination later in April 2011 specifically addressing her claimed herpes, the Veteran reported that she was first exposed to sexually transmitted diseases, specifically herpes, in 1973 and 1974. After evaluating the Veteran, the VA examiner determined that she had "documented herpes" and that problems associated with her herpes occurred while she was in the military and "would be military-related." However, no rationale was provided for this conclusion. In a subsequent medical opinion dated in July 2011, another VA examiner reviewed the Veteran's service treatment records in full, to include a February 1973 clinical report reflecting an impression of non-specific vaginitis. According to this VA examiner, the records were absent any documentation or mention of herpes in service, and, as such, he was unable to make any diagnosis. The examiner further noted that herpes "does not present as non-specific vaginitis" and that the Veteran's in-service cervical polyps were not related to any herpes infection.

To address these inconsistencies, the Veteran was again provided VA examination concerning her herpes claim in November 2014. At that time, she stated that she believed she had contracted herpes when she was sexually assaulted in service, or possibly during her schooling and later work as a nurse in service. She stated that she did not experience an outbreak of genital herpes in service but that it "showed up on a PAP smear" while she was on active duty. Upon review of the Veteran's statements, the claims file, and the current state of medical knowledge, the examiner concluded that "there is no objective clinical findings nor evidence of record to support, validate, nor indicate the complaint, evaluation, diagnosis, nor treatment of herpes during Military service." The examiner further found no evidence that herpes had been incurred in service, noting only that testing showed the Veteran to have had past herpes infection but finding that the evidence did not allow a determination as to where or how long ago the disease was contracted. 

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for herpes. Medical records confirm that the Veteran currently suffers from herpes. The Board concludes, however, that the greater weight of the evidence is against the claim. In reaching this conclusion, the Board relies in large measure upon the VA examiner's November 2014 opinion in making its determination. The examination report reflects that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency. The VA examiner's opinions specifically addressed causation, clearly indicating that the Veteran's current herpes is unrelated to her military service. The November 2014 examiner offered a clear and well-reasoned rationale for her opinion that the Veteran's current herpes is less likely than not related to service, relying on the examination report and her medical expertise as well as current medical knowledge in concluding that any connection between the Veteran's service and her current herpes was doubtful.  

In this case, the evidence in favor of the Veteran's claim concerning her herpes is her statements that she believes she first contracted herpes either while working as a nurse during service or as a result of multiple in-service sexual assaults, as well as the statement of the April 2011 VA examiner finding that her herpes "would be military-related." However, the Board finds that this evidence is outweighed by the evidence from the November 2014 VA examiner's opinions, which are based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge. In arriving at her negative opinions, the November 2014 VA examiner specifically considered the Veteran's contentions regarding the etiology of her herpes but nevertheless concluded that the disorder is not likely related to service.

In light of the well-reasoned opinion offered by the VA examiner in November 2014, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value. See Gabrielson, 7 Vet. App. at 40. The November 2014 VA examiner provided reports that considered the Veteran's history, set out her findings in detail, and contained clearly articulated reasons for her conclusions. By contrast, the April 2011 VA examiner failed to offer any rationale for his opinion that the Veteran's herpes is "military-related." See Gabrielson, 7 Vet. App. at 40. Thus, the Board relies upon the November 2014 VA examiner's opinion in making its determination. As discussed above, the November 2014 VA examination specifically addressed causation, clearly indicating that the Veteran's current herpes is not likely related to her time in service. For these reasons, the Board concludes that the VA examiner's opinions are of greater weight.

In so finding, the Board acknowledges that the Veteran is a registered nurse who practiced in obstetrics and gynecology. Thus, her statements as to medical matters such as her claimed herpes are not merely lay opinions, which the Board may disregard as not probative. Compare Espiritu, 2 Vet. App. at 494-95 (holding that lay persons without medical training are not competent to attribute symptoms to a particular cause or to otherwise comment on medical matters such as diagnosis) with Goss v. Brown, 9 Vet. App. 109 (1996) (holding that to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments). Further, the Court has held that the Board may not reject medical opinions based on its own medical judgment. See Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991). However, the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part, that "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board may thus appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In this case, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's assessment of the etiology of her herpes. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony). In so finding, the Board notes that despite the Veteran's report that her herpes was diagnosed via PAP smear during service and that she was also diagnosed with gonorrhea while on active duty, her service treatment records do not document such findings, despite containing records of multiple other unrelated gynecological complaints. The Board thus finds that the Veteran's contentions concerning the etiology of her herpes are outweighed by the objective clinical findings and conclusions made by the November 2014 VA examiner.  

As to the Veteran's contention that she had herpes in service that was self-treated and that the herpes first diagnosed in 2002 was a continuation of herpes symptomatology that she first experienced in service, the Board does not find this assertion credible. In so finding, the Board notes, as discussed above, that the Veteran was not found to have herpes or any related disorder at any in-service medical examination. Similarly, the Veteran denied skin problems and any other pertinent disability on several Reports of Medical History from 1979 to 1991, this despite the Veteran's report of multiple other symptoms and disorders, including her in-service diagnosis of and treatment for cervical polyps. The Veteran's contentions are not otherwise supported by the record, as there is no indication either in service treatment records or in post-service records that she was treated for or diagnosed with herpes at any time prior to 2002. Other than her own reports of having been diagnosed with herpes in service and having self-treated the disorder, there is absolutely no evidence that the Veteran ever experienced herpes symptoms in service. The evidence of record does not support the Veteran's account of first developing herpes in service and continuing to the 2002 diagnosis. Rather, the clinical evidence contradicts any claim that she incurred herpes during service. Thus, the Board finds that the Veteran's account is not credible. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for herpes is denied.


REMAND

A remand confers on the Veteran the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998). The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id. 

A review of the Veteran's claims file reflects that she has received ongoing treatment at various facilities associated with the VA Montana Health Care System. Records in the file specifically document treatment from care providers at Fort Harrison VA facilities dated most recently in August 2014. However, those records do not appear to be complete. Specifically, the Board notes that full mental health treatment records from 2007 through at least 2012 are not present in the record, despite being clearly labeled as "Mental Health Contract" or "Mental Health Scanned Note." Rather, notations in those records state only that "Scanned mental health contract notes may be viewed under Vista Image Display." The record does not contain the contents of any of these treatment notes, despite the Veteran's July 2007 referral by a VA care provider for VA psychiatric treatment specifically to address issues arising from her experiences in Vietnam during service.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, as the identified VA medical records may have a bearing on the Veteran's claim, on remand the AOJ must attempt to obtain the full contents of all mental health records from July 2007 through at least 2012 identified as "Mental Health Contract" or "Mental Health Scanned Note," along with any other examination or treatment records from any facility associated with the VA Montana Health Care System, dating from August 2014 to the present. All records obtained must be associated with the claims file. If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain from the VA Montana Health Care System any available medical records pertaining to the Veteran's treatment at any associated facility at any time from August 2014 to the present, as well as the complete contents of all mental health treatment records from 2007 through at least 2012 that are labeled as "Mental Health Contract" or "Mental Health Scanned Note" and contain the notation that "Scanned mental health contract notes may be viewed under Vista Image Display." The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities. Any other sources of treatment records identified by the Veteran should also be contacted. All records and/or responses received should be associated with the claims file. If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

2. After completing the requested action, and any additional notification and/or development deemed warranted, the claim remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


